Citation Nr: 0107939	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-10 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $14,184.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Committee on 
Waivers and Compromises (Committee) located in the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.  This case was remanded by the Board in 
June 1999.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in November 
2000.  This case was returned to the Board later in November 
2000.

The Board notes that the veteran, at his November 2000 
hearing, may have intended to claim entitlement to service 
connection for several disabilities.  If the veteran does 
desire to claim entitlement to service connection for any 
disability, he should so notify the RO, which should respond 
appropriately to any communication received. 


FINDINGS OF FACT

1.  In October 1991, the veteran was granted entitlement to a 
permanent and total rating for pension purposes; he was 
notified that the amount of his pension benefits was based on 
the income received by him and his family, including Social 
Security Administration (SSA) benefits which as of September 
1, 1991, were $0.

2.  Effective December 1, 1994, the veteran and his wife 
began receiving benefits from the SSA; the veteran did not 
report the referenced benefits as income to VA until January 
1997.

3.  In July 1996, VA notified the veteran of the proposed 
termination of his pension benefits in light of information 
recently received from SSA documenting that he and his wife 
were in receipt of benefits from that agency.

4.  In September 1996, the veteran's VA pension benefits were 
discontinued, and he was assessed a $14,184 overpayment, 
reflecting the amount of pension benefits received by him 
since December 1994.

5.  The veteran and his wife currently receive approximately 
$1,457 in gross monthly income, and report $1,375 in monthly 
expenses.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the Committee has found the veteran's 
claim to be well grounded and has informed the veteran of the 
applicable laws and regulations pertaining to his claim.  All 
records pertinent to the veteran's appeal have been obtained, 
and there is no additional evidence which should be obtained.  
The Board notes in this regard that the veteran, at his 
November 2000 hearing, indicated that he would submit an 
updated Financial Status Report, but that he has elected not 
to do so.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the Committee or 
the RO an opportunity to consider his claim in light of the 
VCAA.  

The veteran seeks a waiver of recovery of an overpayment of 
VA pension benefits.

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated in August 1991, the veteran reported that 
he was married, and that he earned $7,000 during the prior 12 
months; he estimated that he would earn $4,200 in the next 12 
months in wages.  The veteran did not indicate that either he 
or his wife was receiving any benefits from the Social 
Security Administration.

Entitlement to a permanent and total rating for pension 
purposes was granted in October 1991.  In a November 1991 
letter, the RO informed the veteran that the referenced 
pension benefits were granted effective September 1, 1991, at 
a rate based on countable annual income of $4,200.  The 
letter noted that the countable annual income was also based 
on reported social security income of $0.  The veteran was 
notified that the rate of his pension was directly related to 
the income earned by him and his family, and that his 
payments must be adjusted whenever his income, or his 
family's income, changed.  He was informed that he must 
notify VA immediately if either he or his family received 
income from a source other than those already reported.  He 
was also notified that he must report any changes in his 
reported income.  The veteran was notified that failure to 
inform VA promptly of any income changes might result in the 
creation of an overpayment.

Thereafter, the veteran periodically completed Improved 
Pension Eligibility Verification Reports in which he 
consistently indicated that he was not receiving benefits 
from SSA, and was provided with letters from VA specifically 
indicating that SSA benefits were considered income for VA 
purposes.  The veteran was specifically requested to inform 
VA immediately if he began to receive SSA benefits.  The 
record shows that the veteran reported yearly medical 
expenses ranging from about $1,000 to $2,200 for him and his 
wife.  The record reflects that in July 1993, the veteran 
began receiving the full rate of pension benefits effective 
October 1, 1992, based on a reported income of $0 for him and 
his wife.

In June 1995, VA notified the veteran of the proposed 
reduction of his pension benefits in light of the recent 
verification of previously unreported income for 1992 and 
1993.  In August 1995, VA confirmed the reduction of benefits 
and noted that the veteran had recently reported additional 
income for 1991 as well.  In September 1995, VA concluded 
that the veteran had been overpaid a total of $20,907.  In 
January 1996, in response to the veteran's request for a 
waiver of the debt, the Committee waived the overpayment of 
$20,907.

In an October 1995 Financial Status Report (FSR), the veteran 
reported receiving a monthly income of $89.06 from a 
retirement annuity; he did not indicate that he was receiving 
income from any other source.  His only listed asset was a 
$4,500 car.  The veteran reported monthly expenses of 
$1,848.70, including $300 each month for prescriptions, $246 
each month for medical insurance and $70 each month on 
installment contracts and other debts with unpaid balances of 
$5,052.

In a July 1996 letter, VA informed the veteran of the 
proposed termination of his pension benefits effective 
December 1, 1994, based on information received from SSA.  
The referenced information from SSA essentially showed that 
the veteran and his wife were in receipt of benefits from 
that agency.  The veteran was notified that the proposed 
adjustment would result in an overpayment of benefits.  In a 
September 1996 letter, VA implemented the termination of 
pension benefits effective December 1, 1994, based on 
countable income from SSA of $11,628 for the veteran and of 
$4,440 for his spouse; the veteran also had countable income 
of $1,068 from other sources.

In an October 1996 letter, VA informed the veteran that the 
amount of the overpayment was $14,184.

In a January 1997 FSR, the veteran reported that he and his 
wife received a net monthly income of $1,421, including 
$1,332 in benefits from SSA; the Board notes that 
contemporary records from SSA show that the veteran and his 
wife actually received a net amount of $1,371 each month from 
that agency.  The veteran reported monthly expenses of 
$2,453, including $214 for medical insurance, $512 for 
medical expenses and $166 for installment contracts and other 
debts; the Board notes that the veteran reported his $350 
expense for food twice.  The veteran reported that he had 
$110 in a bank account or on hand, and listed his only asset 
as a car.  The veteran indicated that he owed $7,820 on 
installment contracts and other debts.  The veteran 
thereafter amended his January 1997 FSR to reflect net 
monthly income of $1,491 and expenses of $2,677.  The 
expenses once again included $350 for food twice.  The total 
for monthly expenses included $390 for payments on 
installment contracts and other debts.  The amount owed on 
installment contracts and other debts continued to be $7,820.

In several statements on file, the veteran averred that he 
never attempted to defraud VA.  He indicated that his wife 
recently underwent several hospitalizations, and that he 
would experience financial hardship if his VA debt were not 
waived.

In an April 1997 decision, the Committee denied the veteran's 
application for a waiver of the $14,184 owed by him to VA.

In an April 1998 FSR, the veteran reported that he and his 
wife received $1,457 in net monthly income, and had monthly 
expenses of $1,375, which included $370 for rent or mortgage 
payment, $200 for medications and $88 for medical insurance.  
He included no amount for monthly payments on installment 
contracts and other debts, and indicated that his debts were 
limited to home mortgages secured in April 1997 with current 
balances totaling $70,900 and monthly payments of $370.

At his November 2000 hearing before the undersigned, the 
veteran testified, in essence, that both he and his wife had 
multiple medical problems and had been hospitalized numerous 
times recently.  The veteran testified that, as a 
consequence, he was responsible for very high medical 
expenses and prescription drug costs.  He estimated that he 
spent more than $3,000 each year on medical expenses.  He 
also reported that he now spent $500 each month for housing.  
The veteran testified that his only income consisted of his 
retirement annuity and SSA benefits.

The Board notes that the veteran does not challenge the 
amount of the debt or the validity of its creation.  Rather, 
the question to be resolved is whether collection of the 
indebtedness should be waived.  Recovery of an overpayment of 
any VA benefit may be waived if recovery of the indebtedness 
from the payee would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Initially, the Board finds that the evidence does not 
demonstrate fraud, misrepresentation or a showing of bad 
faith by the veteran.  Therefore, the Board will consider 
whether collection of the overpayment would be against equity 
and good conscience.

The veteran has not offered any explanation as to why he 
failed to report the SSA benefits received by him and his 
wife since December 1994.  The Board notes that such benefits 
are indeed counted as income for the purpose of VA pension 
benefits pursuant to 38 C.F.R. § 3.262(f) (2000), and that 
the record is replete with detailed letters from VA which 
clearly informed the veteran of this fact.  Since his actions 
in failing to report the income from SSA led to the 
overpayment, the Board concludes that the veteran was at 
fault in the creation of the overpayment.  There is no 
indication of any fault on the part of VA.

Since the veteran received pension benefits to which he was 
not entitled, waiver of the indebtedness would result in 
unjust enrichment.  VA pension benefits are not intended for 
persons who, as in this case, are receiving income in excess 
of the maximum allowable yearly income for such benefits so 
collection of the indebtedness would not defeat the purpose 
of the benefit.  The veteran has not alleged and there is no 
indication in the record that the reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.

With respect to whether collection of the indebtedness would 
deprive the veteran and his wife of basic necessities, the 
Board notes that the most recent FSR from the veteran was 
completed in April 1998.  On this occasion he reported that 
his monthly income was $1,457, and that his monthly expenses 
were $1,375, including $288 for medical insurance and 
medications.  The veteran reported $75,000 in assets, 
consisting only of his house and a car.  He reported 
mortgaging his home in April 1997 and that the current 
remaining balances on the two mortgages totaled $70,100.  It 
is reasonable to assume that some of the funds received by 
the veteran in April 1997 were used to liquidate other debts 
since he reported installment contracts and other debts in 
the amount of $7,820 in January 1997 and no amount for 
installment contracts and other debts in April 1998.  The 
veteran has not supplied evidence which would suggest that 
his indebtedness to the government should not be afforded the 
same consideration and attention that he provided to his 
other creditors.  

In any event, the information reported in the veteran's most 
recent FSR indicates that the veteran is able to repay the 
pension overpayment in reasonable installments over a period 
of time, without depriving himself and his wife of the basic 
necessities of life. 

Accordingly, the Board concludes that collection of the 
indebtedness would not be against equity and good conscience. 

Although the veteran testified at the November 2000 hearing 
before the undersigned that his monthly medical and housing 
expenses had increased, he did not provide detailed 
information concerning his financial status.  Rather, he 
stated that he would submit a new FSR within a few weeks of 
the hearing.  No such report has been submitted.  Therefore, 
the Board has relied on the most recent FSR submitted by the 
veteran.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $14,184 is 
denied.




		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals

 

